Citation Nr: 0815028	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-28 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran has PTSD due to in-service stressors.


CONCLUSION OF LAW

PTSD was incurred in wartime service.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Given the fully 
favorable decision contained herein, further discussion of 
the applicability of and compliance with the VCAA is 
unnecessary.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304 
(f).

The veteran's service documents indicate he was an aircraft 
mechanic while on active duty.  He stated in September 2001 
that his job included evacuating wounded and dead soldiers in 
a helicopter ambulance.  He described specific incidents 
during his service, in which he had to transport wounded 
soldiers and casualties.  The Board finds that the stressors 
described by the veteran are consistent with the nature of 
his service.  38 U.S.C.A. § 1154 (West 2002).  When the AOJ 
granted service connection for hepatitis C, it accepted such 
blood exposure as fact.  Therefore, the Board accepts the 
existence of a stressor.

However, there is a conflict in some of the evidence in this 
case.  Some examiners have determined that the veteran does 
not have PTSD.  Others have determined that he does.  Our 
review of the evidence of record reflects that the opinion of 
J.M.R., Ph.D. is most probative.  Dr. R established that he 
had a long treatment history with the veteran.  The VA 
examiner that provided opinions in May 2002, September 2004, 
and June 2005 does not have such a history with the veteran.  
Dr. R laid out the diagnostic criteria, but the VA examiner 
did not.  Lastly, the VA examiner established that the 
veteran demonstrated some of the criteria associated with a 
PTSD diagnosis, but not enough of them.  The Board finds that 
Dr. R adequately established why the diagnosis is supported.  
Lastly, the VA examiner noted that testing results supported 
the qualification for the diagnosis.  Therefore, the Board 
concludes that the evidence supports the diagnosis of PTSD, 
and service connection is warranted.


ORDER

Service connection for post-traumatic stress disorder is 
granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


